Citation Nr: 0117521	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date prior to November 19, 1999, 
for the grant of service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from November 1965 
to November 1967.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Togus, Maine (hereinafter RO).

The veteran's representative raised the issue of entitlement 
to service connection for residuals of a fractured nose in 
correspondence received in August 2000.  In September 2000, 
the RO sent the veteran stating that he needed to "well 
ground" his claim before further action would be taken.  The 
Board notes, however, that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), repealed 
any duty to submit a well grounded claim.  Hence, the veteran 
is invited to request that the RO revisit this issue.


FINDING OF FACT

The claim of entitlement to service connection for psoriasis 
was received on November 19, 1999.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 19, 1999 
for service connection for psoriasis have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's October 1965 pre-induction examination was 
negative for a skin disorder.  In March 1967, a 4-centimeter 
rash with vesicles was found.  The veteran's separation 
examination dated in November 1967 was negative for a skin 
disorder, to include psoriasis.  

In October 1981, the administrative division of the RO, which 
is co-located with a VA Medical Center, received a copy of a 
VA Agent Orange examination conducted in August and September 
1981.  During that study the veteran reported that he had 
experienced problems with psoriasis since Vietnam in 1967.  
He noted a spot on his leg that gradually spread to involve 
"much of his body."  The veteran reported he had received 
treatment for this condition, which consisted primarily of 
topical cortisone creams with fair control.  The veteran 
indicated that the psoriasis was worse in the winter and when 
under stress.  On examination, multiple, pink, and scaling 
plaques were found over the elbows and knees, with scattered 
lesions on the arms, legs, buttocks, penis, and trunk.  The 
scalp showed very finely scaling focal areas.  There was 
moderate onychodystrophy of the fingernails and toenails.  
The diagnosis was moderate to severe psoriasis.  The examiner 
opined that the psoriasis was probably not associated with 
defoliant chemical exposure.

The veteran's claim for a permanent and total disability 
rating for nonservice-connected pension purposes was received 
by the RO in January 1986.  The veteran indicated that the 
claim was based on a back injury he sustained in 1982.  No 
mention of a skin disorder, to include psoriasis, was made.

On November 19, 1999, VA received the veteran's claim of 
entitlement to service connection for psoriasis.  Private 
medical records dated from 1990 to 1992, which report a 
history of psoriasis from 1967, with findings and treatment 
of severe psoriasis were also submitted.  A VA examination 
conducted in April 2000, found widespread eruption on the 
trunk and extremities, particularly on the extensor surfaces 
of the extremities.  There was involvement in the 
intertriginous areas of the groin and buttocks.  The lesions 
were dry and scaly.  Examination of the scalp revealed the 
entire scalp was dry and scaly, but without patches.  There 
was no significant dystrophy of the nails.  The veteran's 
face was clear.  The diagnosis was widespread psoriasis. 

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award for disability compensation to shall be the day 
following the date of discharge or release.  Id.; see also 
Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

The veteran's Application for Compensation was received by 
the RO on November 19, 1999, and included the issue of 
entitlement to service connection for psoriasis.  A rating 
decision dated in April 2000, granted service connection for 
this disorder, and as the claim was not filed within one year 
from the veteran's military discharge, the RO assigned an 
effective date of November 19, 1999, the date of receipt of 
this claim.  

The veteran maintains that the effective date of the grant of 
service connection for psoriasis should be prior to November 
19, 1999, based on the diagnosis of psoriasis by the VA Agent 
Orange examination conducted in 1981, or in the alternative, 
by the filing of a claim for pension received by the RO in 
January 1986.  Generally, a specific claim in the form 
prescribed by VA must be filed in order for VA benefits to be 
paid.  38 C.F.R. §§ 3.151(a), 3.160(b) (2000).  Under certain 
circumstances, VA medical records may constitute an informal 
claim for increase or to reopen a compensation claim but this 
provision is not for application in an initial compensation 
claim for a disability.  38 C.F.R. § 3.157 (2000).  As the 
veteran's claim for service connection for psoriasis was a 
claim in an initial compensation claim for a disability, the 
VA Agent Orange examination conducted in 1981, cannot be 
considered an informal claim for entitlement to service 
connection for psoriasis.  

Even assuming arguendo that the RO administrative division's 
October 1981 receipt of the Agent Orange examination report 
represented a "claim" of entitlement to service connection 
for psoriasis, the Board still finds that entitlement to 
service connection is not warranted from that date.  In this 
regard, while the veteran claimed a history of psoriasis 
since 1967, the examiner did not specifically link psoriasis 
to service.  Moreover, he found that the disorder "probably 
(was) not associated" with defoliant exposure.  Thus, as no 
competent evidence linking psoriasis to service was available 
in October 1981, entitlement cannot be said to have arose at 
that time.  Hence, an effective date from October 1981 is not 
in order.  See generally, Lynch v. Gober, 11 Vet. App. 22 
(1997).

Additionally, the receipt of the veteran's application for 
pension cannot be considered a claim for entitlement to 
service connection for psoriasis, as there is no indication 
that such a request was being made.  A claim of entitlement 
to a benefit may be either a formal or an informal written 
communication that requests a determination of entitlement or 
evidences a belief that entitlement to a benefit is 
warranted.  38 C.F.R. § 3.1 (2000).  Furthermore, it is 
axiomatic that the benefit sought must be identified.  
38 C.F.R. § 3.155 (2000).  

Accordingly, the earliest possible effective date for the 
grant of entitlement to service connection for psoriasis is 
the date of the veteran's claim, November 19, 1999.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in reaching this decision the Board finds that no 
further development is in order under the Veterans Claims 
Assistance Act of 2000.  In this regard, the veteran has not 
indicated that there are additional records which were 
available to adjudicators prior to 1999 which are not already 
in the claims folder.  Further, the record shows that the RO 
has conducted appropriate development pertaining to a claim 
of entitlement to an earlier effective date, and the Board 
notes that the veteran has not demonstrated that additional 
development is in order.  Hence, the Board finds that no 
further action is in order under the Act.


ORDER

The claim of entitlement to an effective date prior to 
November 19, 1999, for the grant of service connection for 
psoriasis is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

